Citation Nr: 1223052	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  07-34 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to a compensable evaluation for pes planus of the left foot. 

2.  Entitlement to an evaluation in excess of 30 percent for pes planus of the right foot.

3.  Entitlement to a compensable initial evaluation for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to May 1958.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, which denied an evaluation in excess of 30 percent for bilateral pes planus.  It is also on appeal from a June 2009 rating decision from the RO in Manchester, New Hampshire, that granted service connection for hearing loss, and assigned a noncompensable initial evaluation.  This rating decision also recharacterized the Veteran's service-connected bilateral pes planus as separate service connection for pes planus of the left foot and separate service connection for pes planus of the right foot.  It assigned a noncompensable evaluation for the left foot pes planus and a 30 percent evaluation for the right foot pes planus.  

The RO in Manchester has jurisdiction of the Veteran's claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record indicates that these claims require additional development.  

During a May 2012 Video Conference Hearing before the undersigned Veterans Law Judge, the Veteran testified in detail that the symptoms of each disability on appeal had increased in severity since his last VA examinations, conducted in January 2010.  (Transcript at page 13.)  

Statutes and regulations require, among other things, that VA assist a claimant in providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  In addition, the Court of Appeals for Veterans Claims has held that when a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). 

An October 2011 rating decision, addressing an issue not before the Board, states that treatment records dated through October 5, 2011, from the Manchester, New Hampshire, VA Medical Center (VAMC) had been electronically reviewed.  It also states that treatment records dated through June 30, 2011, from the Boston VAMC had been electronically reviewed.  However, the claims file and the Virtual VA eFolder contain no VA medical records dated after May 27, 2011.  

In this regard, statutes and regulations require that VA assist a claimant by obtaining medical records that are necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  There are also heightened obligations to assure that the record is complete with respect to Federal Government records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  VA treatment records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Finally, during the May 2012 Video Conference hearing, the Veteran also testified that he was going to request an appointment for a VA audiological test within the next 30 days.  (Transcript at page 15.)

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain and associate with the claims file copies of all VA medical records dated after May 27, 2011, from the Manchester VAMC, Boston VAMC, and any other VA medical facility, to include any audiological examination reports dated after the Veteran's May 10, 2012, Video Conference hearing.  

2.  Then, schedule the Veteran for an examination by an appropriate VA examiner to determine the nature and current level of severity of the Veteran's service-connected pes planus of the left foot and pes planus of the right foot.  The claims file must be made available to the examiner.  The examination should comply with AMIE protocols for the appropriate examination.  A complete rationale for all opinions expressed must be provided.  

3.  Then, schedule the Veteran for an audiological examination by an appropriate VA examiner to determine the nature and current level of severity of the Veteran's service-connected hearing loss.  The claims file must be made available to the examiner.  The examination should comply with AMIE protocols for the appropriate examination.  A complete rationale for all opinions expressed must be provided.  

4.  Then, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



